Citation Nr: 1547283	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  14-19 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for herpes zoster.
 
2.  Entitlement to service connection for herpes zoster.

3.  Entitlement to an initial compensable rating for herpes progenitalis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy A. Ralls, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to July 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012, rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issues of entitlement to service connection for herpes zoster and entitlement to an initial compensable rating for herpes progenitalis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A November 2010 RO rating decision denied the appellant's application to reopen a claim of entitlement to service connection for herpes zoster.  The appellant was notified of the decision later in November 2010 but did not perfect an appeal of the decision.

2.  Evidence associated with the claims file after the prior final denial in November 2010 is neither cumulative nor redundant of the evidence of record at that time and, when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A November 2010 RO rating decision declined to reopen the claim of entitlement to service connection for herpes zoster.  The Veteran was notified of the decision in November 2010.  The Veteran did not perfect an appeal and the rating decision became final.

2.  Evidence received since the November 2010 RO rating decision in connection with the Veteran's request to reopen a claim of service connection for herpes zoster is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim of entitlement to service connection for herpes zoster.  As such, no further discussion of VA's duty to notify or assist is necessary regarding this claim.

The claim was initially denied in July 1992, on the basis that the treatment in service was for an acute condition which was shown as resolved at discharge.  The Veteran filed a timely appeal to the July 1992 decision.  That appeal was denied by the Board in November 1994, on the basis that though the Veteran's service treatment records (STR) reflect that the Veteran was evaluated for herpes on a number of occasions during active service, the clinical findings subsequent to March 1982 are negative for further herpes problems.  Additionally, the RO requested that the Veteran provide evidence of treatment for his herpes to show continued symptomatology from the date of his release from military service to the present, however, the Veteran failed to furnish such evidence.  Because the Veteran was not competent to establish a current diagnosis, the Board denied the Veteran's claim because there was no currently diagnosed disability.  The decision was final upon issuance and the Veteran did not perfect an appeal with the U.S. Court of Appeals for Veterans Claims.

The claim was most recently denied in November 2010, when the RO declined to reopen the claim, on the basis that there was no evidence submitted to reopen the claim.  The Veteran was notified of the decision in November 2010.

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  As additional, relevant evidence was not received and a notice of disagreement was not submitted within one year of the date of notice, the decision became final.

The claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The Veteran filed this application to reopen his claim in January 2012.

In the Veteran's Notice of Disagreement (NOD), dated June 2012, the Veteran attempted to explain the embarrassment he feels when he tries to receive treatment for herpes.  When the Veteran goes to the VA, he indicates a different symptom just so he can get in to see a doctor.  Once he sees an examiner he tells them about the herpes and they prescribe medication without doing any examination.  He felt reluctant to go and receive treatment because he felt they would continue to give him the same treatment.  They prescribed him valacyclovir tablets.  He states that he got herpes from a female soldier when he was on duty at Fort Hood, Texas.  He noted that this complicated his life for many years and it prevented him from having normal relationships because he would have to explain to his potential partner that he has herpes.  The Veteran noted that this illness does not go away.  Symptoms appear without warning on his hands and corner of his eyes.

In a statement, dated July 2012, the Veteran stated that his herpes zoster was acute.  He attached a VA medical record from July 2012 which noted tests for herpes type 1 and type 2 and noted positive values.  

On the Veteran's VA Form 9, dated May 2014, the Veteran stated that he has a painful skin rash with blisters to his scrotum, back of right lower leg, and both eyes.  He noted it was mostly his right eye.  Attached to his VA Form 9, the Veteran submitted his medication list from the VA Medical Center (VAMC) St. Louis, Missouri, and medical articles and encyclopedia entries regarding herpes zoster and the related antiviral medicines used to treat it. 

The Board finds that the submitted evidence is both new and material.  The evidence is new as it was not of record at the time of the prior denial.  The evidence is also material because it indicates that the Veteran's herpes zoster may be clinically diagnosed by the VA and his current medications may be evidence of treatment for the disorder.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1).  Thus, the recently submitted evidence relates to a previously unestablished fact, that the Veteran has a current herpes zoster disorder, and this evidence in combination with the existing evidence of treatment in service, could reasonably substantiate the claim. 

In light of the above, the Board finds that the evidence received since the prior final denial regarding the claim of entitlement to service connection for herpes zoster is both new and material and, therefore, the request to reopen is granted.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence has been received; the claim of entitlement to service connection for herpes zoster is reopened.


REMAND

Review of the claims file shows treatment records from the VAMC in St. Louis, Missouri, dated September 1986 to January 1988, October 2010 to November 2010, March 2011 to January 2012, and May 2014 to January 2015.  The file also contains incomplete records from December 2010 and some records supplied by the Veteran regarding a herpes test in July 2012.  It appears that the Veteran received continuous care at VAMC in St. Louis, Missouri, but it does not appear that all the records are associated with the claims file.  As such, the claims must be remanded for additional VA treatment records to be obtained and associated with the claims file, especially the records relating to July 2012.  Since the claims file is being returned it should be updated to include all VA treatment records going back to January 1988 regarding the Veteran and any compiled since January 2015.  See 38 C.F.R. § 3.159(c)(2) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Report of Medical Examination at entrance to service does not reveal any diagnosis or notation of herpes.  However, the Report of Medical History at separation does indicate that the Veteran checked the box for venereal disease.  The doctor made no notation of any diseases on the Report of Medical Examination at separation of service. 

A STR, dated May 1981, indicated that the Veteran had blister like sores which healed.  The examiner noted no lesion and noted "? Herpes."  

A STR, dated August 1981, indicated that the Veteran came in because he had a skin lesion under his right eye.  The examiner's provisional diagnosis ruled out herpes zoster.  The Veteran was referred to a dermatology clinic.  The dermatologist noted that it was probably the herpes virus infection zoster vs simplex.

A STR, dated September 1981, noted that the Veteran came in because he had a frontal headache.  The examiner noted that the Veteran had a diagnosis of herpes zoster.  The doctor noted that it was doubtful that the herpes zoster caused the pain described as "completely across forehead."  

In April 2014, the VA scheduled the Veteran for an examination because "review of service treatment reports confirm treatment for herpes zoster of the eye and genitalis during service.

In April 2014, the Veteran was afforded a Male Reproductive System Conditions Disability Benefits Questionnaire (DBQ) and an eye conditions DBQ.  The male reproductive system DBQ found the Veteran's herpes simplex type II genitalis was as likely as not recurring and chronic and due to his military service.  The examiner did not discuss any possible herpes zoster.  The eye conditions DBQ noted the diagnosis of herpes genitalis, but found no current eye disorder.  Because the Veteran did not present with a current eye disorder, the examiner was unable to render an opinion without resorting to speculation as to whether the Veteran has herpes zoster eye infection while in service.  Because it appears the VA gave the Veteran an eye conditions exam instead of an exam to determine whether the Veteran has herpes zoster that affects the skin around his eyes and because the examiner failed to discuss the in-service notations regarding herpes zoster or the Veteran's current medications, the exam in inadequate.  Therefore, it is necessary to remand the claim for the Veteran to be afforded a new VA medical examination.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In an April 2014 rating decision, the Veteran was granted entitlement to service connection for herpes progenitalis and assigned a noncompensable rating, effective January 27, 2012.  In December 2014, the Veteran filed a timely notice of disagreement with the initial noncompensable rating for herpes progenitalis.  To date, the RO has not issued the Veteran a Statement of the Case with respect to entitlement to an initial compensable rating for herpes progenitalis.  Under the circumstances, the Board has no discretion and is obliged to remand the issue to the RO for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file all VA medical records from the VAMC in St. Louis, Missouri, pertaining to the Veteran since January 1988, including the July 2012 herpes examination/test.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset, and etiology of any herpes zoster disorder found to be present.  The claims folder, including a copy of this REMAND, must be provided to the examiner for review of pertinent documents therein, and the examination report should reflect such review was accomplished.  All pertinent symptomatology and findings should be reported in detail.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the examination report.  The examiner is requested to provide an opinion regarding the following: 

Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater), that the herpes zoster disorder had its clinical onset during service or otherwise is related to an event or incident of service.

The examiner(s) are advised that the term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship or a finding of aggravation; less likely weighs against the claim.  The examiner is also advised that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms.

A complete rationale for all opinions expressed must be provided. 

3.  Issue a Statement of the Case with respect to the claims of entitlement to an initial compensable rating for herpes progenitalis to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.  Allow the appellant the requisite period of time for a response.

4.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a Supplemental Statement of the Case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


